Citation Nr: 0533376	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  02-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint dysfunction.

2.  Entitlement to service connection for a right heel 
disability.

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a cervical spine sprain with 
spondylosis and degenerative disc disease at C6-C7.

4.  Entitlement to a separate disability rating for a 
headache disorder secondary to residuals of a cervical spine 
sprain with spondylosis and degenerative disc disease at C6-
C7.

5.  Entitlement to an initial compensable disability rating 
for onychomycosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In relevant part, the RO 
granted service connection for residuals of a cervical spine 
sprain with spondylosis and degenerative disc disease at C6-
C7 and assigned a 10 percent evaluation, and onychomycosis 
and assigned a zero percent evaluation, both effective July 
1, 2001; and denied service connection for temporomandibular 
joint dysfunction (TMJ) and a right heel disability.  In June 
2004, the Board, in relevant part, remanded the above issues 
for further development.

In October 2001, the veteran raised a claim for a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU).  The RO has yet to 
develop or adjudicate this claim.  Accordingly, it is 
referred to the RO for appropriate action.

The Board notes that the record contains documentation of two 
September 2004 telephone conversations between the veteran 
and a representative at the RO that indicates the veteran's 
desire to withdraw his appeal.  In October 2004, the RO sent 
the veteran a letter asking him whether he wished to withdraw 
his appeal.  In February 2005, the RO sent the veteran a 
letter asking him to submit a statement indicating whether he 
is satisfied with his appeal.  To date, the veteran has not 
responded to either request.  In this regard, the Board 
observes that a withdrawal must be in writing.  38 C.F.R. 
§ 20.204(b) (2005).  Thus, the appeal is still before the 
Board.

The issue of entitlement to a separate disability rating for 
a headache disorder secondary to residuals of a cervical 
spine sprain with spondylosis and degenerative disc disease 
at C6-C7 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have temporomandibular 
joint dysfunction.

2.  The veteran does not currently have a right heel 
disability.

3.  Since July 1, 2001, the veteran's residuals of a cervical 
spine sprain with spondylosis and degenerative disc disease 
at C6-C7 have been manifested by pain and slight overall 
limitation of motion; however, even when pain is considered, 
the veteran's disability is not shown to result in functional 
loss consistent with or comparable to moderate limitation of 
motion of the cervical spine; forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; the combined range of motion of the cervical spine 
not greater than 170 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

4.  Since July 1, 2001, the veteran's onychomycosis has been 
manifested by involvement of the right fourth and fifth toes 
and left third, fourth, and fifth toes; however, it has not 
been manifested by eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area; 
or by dermatitis or eczema with at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.



CONCLUSION OF LAW

1.  Temporomandibular joint dysfunction was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

2.  A right heel disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

3.  The criteria for a disability rating in excess of 10 
percent for residuals of a cervical spine sprain with 
spondylosis and degenerative disc disease at C6-C7 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2001) (effective prior to September 23, 
2002); 67 Fed. Reg. 54,345 (Aug. 22, 2002), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002) (effective from 
September 23, 2002, to September 25, 2003); 68 Fed. Reg. 
51,454 (Aug. 27, 2003), 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2003) (effective from September 26, 2003).

4.  The criteria for a compensable disability rating for 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7 (2005); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001) (effective prior to 
August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002) (effective from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the July 2004 notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  In this regard, the 
letter informed the veteran and his representative of the 
information and evidence necessary to substantiate claims for 
service connection and for higher ratings.  The letter also 
informed him of his and VA's duties in obtaining evidence, 
and asked him to submit any evidence in his possession that 
pertains to his claims.  

In addition, VA provided the veteran with a copy of the 
appealed September 2001 rating decision, June 2002 statement 
of the case, June 2004 Board decision and remand, and May 
2005 supplemental statement of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  By way of these documents, the veteran was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of service 
medical records, post-service VA and private medical records, 
and statements made by the veteran in support of his claims.  
Additionally, in light of the Board's findings that the 
veteran currently does not have TMJ or a right heel 
disability, the Board concludes that VA will discontinue 
providing assistance in obtaining evidence because the 
evidence obtained indicates that there is no reasonable 
possibility that further assistance would substantiate these 
claims.  See 38 C.F.R. § 3.159(d).  

Further, the record shows that VA has made reasonable efforts 
to afford the veteran a second VA examination in conjunction 
with his appeal for a higher initial rating for his cervical 
spine disorder.  In a September 2004 letter, VA informed the 
veteran that an examination will be scheduled and of the 
consequences of failing to report for a scheduled 
examination, i.e., that his appeal may be denied.  The letter 
was not returned as undeliverable.  See Baldwin v. West, 13 
Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  The record shows that the veteran did not report for 
the examination.  In this regard, the Board observes that 
VA's duty to assist is not a one-way street; the veteran also 
has an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Given the above, the Board concludes that a reasonable effort 
has been made to properly inform the veteran of what is 
needed to adequately develop his claim with respect to a VA 
examination.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Temporomandibular Joint Dysfunction (TMJ)

A January 2001 VA dental examination report notes the 
veteran's complaints of popping of the left jaw joint for the 
past few years.  The veteran stated that he hears a pop once 
or twice a week but that it is painless, and he reported no 
difficulty opening or closing his mouth.  Examination 
revealed no pain, no bony losses, no functional impairment, 
and no need for prosthesis.  Palpation of left and right TMJs 
did not elicit pain and no TMJ noises were heard or felt.  
The examiner stated that the diagnosis is none because there 
is no pathology to render a diagnosis.

Given the above, the Board finds that the veteran currently 
does not have TMJ.  In this regard, the Board observes that, 
in the absence of proof of a present disability, there can be 
no valid claim for service connection.  See 38 U.S.C.A. 
§§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board acknowledges the veteran's contentions that he has 
TMJ that is related to service.  The Board observes, however, 
that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for temporomandibular joint dysfunction.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Heel Disability

A January 2001 VA general examination report notes the 
veteran's complaints of pain, weakness, stiffness, 
instability, and lack of endurance of the right heel.  The 
veteran also complained of a constant distressing pain 
associated with running, prolonged walking, and standing.  He 
stated that medication does not help and that ice seems to 
help the best.  Examination of the feet did not show any 
signs of abnormal weight bearing and the veteran had normal 
posture and gait.  X-rays of the right heel were within 
normal limits.  The examiner stated that there is no 
pathology to render a diagnosis for the right heel.

Given the above, the Board finds that the veteran currently 
does not have a right heel disability.  In this regard, the 
Board again observes that there can be no valid claim for 
service connection in the absence of proof of a present 
disability.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich, supra; 
Gilpin, supra; Brammer, supra.  

The Board notes the veteran's complaints of pain.  However, 
the Board observes that pain alone without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (appeal dismissed in part, and vacated and 
remanded in part, sub nom. Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001)).  Thus, in the absence of a 
current chronic pathological process associated with the 
veteran's right heel, there is no reasonable basis to 
establish service connection for a disability manifested by 
right heel pain.

The Board acknowledges the veteran's contentions that he has 
a right heel disability that is related to service.  The 
Board again observes, however, that he, as a layperson, is 
not competent to provide probative medical evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Jones, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a right heel disability.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Initial Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.   See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Residuals of a Cervical Spine Sprain with Spondylosis and
Degenerative Disc Disease at C6-C7

The veteran's residuals of a cervical spine sprain with 
spondylosis and degenerative disc disease at C6-C7 are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5003-5293.  The Board notes that the veteran's 
disability has been evaluated under this diagnostic code by 
analogy.  38 C.F.R. § 4.20 (2005).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to the regulations applicable to rating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)).  Those provisions, which became effective September 
23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect through September 22, 
2002).  The Board observes that the regulations were further 
revised, effective from September 26, 2003.  68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243, with Diagnostic Code 5243 as the new 
code for intervertebral disc syndrome and Diagnostic Code 
5237 for cervical strain.  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to September 23, 2002, the 
Board will consider all three versions of the rating criteria 
and apply the criteria that are most favorable to the 
veteran.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, the disability is to 
be rated as follows: with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  

In addition, Note 1 states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  
Note 2 further states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, the following evaluations are assignable for 
intervertebral disc syndrome (IDS): 20 percent for moderate 
IDS manifested by recurring attacks; 40 percent for severe 
IDS manifested by recurring attacks, and with intermittent 
relief; and 60 percent for pronounced IDS with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain, and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
veteran's diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Under Diagnostic Code 5293, in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The Diagnostic Code defined an incapacitating episode as a 
period of acute signs and symptoms due to IDS that requires 
bed rest and treatment prescribed by a physician.  Id.

The following evaluations are assignable for IDS based on 
incapacitating episodes: 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  Id.

Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from IDS that are present constantly or nearly so.  
Orthopedic and neurologic disabilities are to be evaluated 
using criteria for the most appropriate diagnostic code or 
codes.  If IDS is present in more than one spinal segment, 
provided that the effects seen in each spinal segment are 
clearly distinct, each segment should be evaluated on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), effective from 
September 26, 2003, the following evaluations are assignable 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
height;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;  

30 percent for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine;  

40 percent for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;  

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 

100 percent for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Initially, the Board observes that a higher rating is not 
warranted under any version of Diagnostic Code 5293/5243 for 
IDS.  In this regard, the Board points to a January 2001 VA 
examination report.  The veteran complained of neck pain, 
stiffness, and fatigue.  Examination of the upper extremities 
showed normal sensory and reflex function as well as 5/5 
motor strength bilaterally, except for right hand grip, which 
was 5-/5.  Neurological examination revealed that deep tendon 
reflexes were 2+ and symmetrical bilaterally and normal for 
biceps and triceps.  Given the above, the Board finds that 
the veteran's cervical spine disability is not manifested by 
neurological symptoms reflective of IDS.  Therefore, the 
regulations pertaining to that disorder are not applicable.  

The Board notes that the January 2001 examination report 
provides a diagnosis of cervical spondylosis, which can be 
indicative of IDS.  Accordingly, in the June 2004 remand, the 
Board requested that the veteran be afforded a VA examination 
to determine, in part, whether he in fact has IDS.  As noted 
earlier, the veteran did not report to the scheduled 
examination.  Thus, the Board is compelled to decide the case 
based on the evidence of record, which is negative for 
findings of neurological symptoms reflective of IDS.

The Board also notes that the veteran's cervical spine 
disability is currently evaluated under Diagnostic Code 5293.  
The Board observes that this code is for IDS, and that the 
veteran's disability has been evaluated by analogy.  In light 
of the above finding that the veteran does not have IDS, the 
Board finds that the veteran's cervical spine disability, in 
terms of the functions affected, anatomical localization and 
symptomatology, is more analogous to previous Diagnostic Code 
5290 for limitation of motion of the cervical spine and 
current Diagnostic Code 5237 for cervical strain.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of Diagnostic Code should be upheld so long as 
it is supported by an explanation and evidence).

The Board next finds that a higher rating is not warranted 
under Diagnostic Code 5290, in effect prior to September 26, 
2003.  In support of this finding, the Board notes the range 
of motion findings in the January 2001 VA examination report:     
50 degrees of flexion with pain at 50 degrees, 50 degrees of 
extension with pain at 50 degrees, 35 degrees of right 
lateral flexion with pain on both sides of the neck at 35 
degrees, 35 degrees of left lateral flexion with pain on the 
left side of the posterior neck at 35 degrees, 45 degrees of 
right rotation with pain on the left side of the neck at 45 
degrees, and 70 degrees of left rotation with pain on the 
right side of the neck at 70 degrees.  In this regard, the 
Board observes that normal range of motion is flexion to 45 
degrees, extension to 45 degrees, left and right lateral 
flexion to 45 degrees, and left and right lateral rotation to 
80 degrees.  Plate V, 38 C.F.R. § 4.71a (2005).  Thus, the 
Board observes that the veteran's disability is manifested by 
normal to slight limitation of motion of the cervical spine, 
with the exception of right rotation, which is moderately 
limited.  As such, the Board finds that the veteran's 
disability picture more closely approximates the criteria for 
a 10 percent rating (slight limitation of motion of the 
cervical spine).  

The Board notes the veteran's complaints of pain, stiffness, 
and fatigue; however, the Board reiterates that this 
disability is evaluated based on limitation of motion due to 
pain.  Thus, given the range of motion findings, a rating 
greater than 10 percent is not appropriate.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  In addition, the Board 
notes that during range of motion testing the veteran 
complained of pain only at the limits of his range and not 
throughout.  Moreover, at the examination, the veteran stated 
that overall his range of motion of the neck was good.  
Lastly, the Board notes that his disability is not manifested 
by chronic neurologic manifestations, or sensory or motor 
deficits.  

The Board also notes that the January 2001 examination report 
does not fully address whether the veteran has functional 
loss due to pain, weakness, excess fatigability, or 
incoordination.  Accordingly, in the June 2004 remand, the 
Board requested that the veteran be afforded a VA examination 
to determine, in part, whether he has functional loss due to 
the above factors.  As noted earlier, the veteran did not 
report to this examination.  Thus, the Board is compelled to 
decide the case based on the evidence of record, which is 
negative for the above.

Lastly, the Board finds that a higher rating is not warranted 
under the current rating criteria.  Given the range of motion 
findings, the Board observes that the veteran's disability 
picture fails to meet the criteria for a 20 percent rating.  
In this regard, the Board observes that the veteran does not 
have forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; the combined range 
of motion of the cervical spine not greater than 170 degrees; 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  General Rating 
Formula for Diseases and Injuries of the Spine.  In addition, 
given that the veteran's combined range of motion of the 
cervical spine is 285 degrees, the Board finds that his 
disability picture more closely approximates the criteria for 
a 10 percent rating, which requires a combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees.  Id.

The Board again notes the veteran's complaints of pain, 
stiffness, and fatigue; however, the Board reiterates that 
this disability is evaluated based on limitation of motion 
due to pain.  Thus, given the veteran's range of motion 
findings, particularly with pain only on the limits of his 
range, a rating greater than 10 percent is not appropriate.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's residuals of a cervical spine 
sprain with spondylosis and degenerative disc disease at C6-
C7.  After review, however, the Board finds that a higher 
rating is not warranted under either rating criteria in 
effect prior to September 23, 2002, or from September 23, 
2002, to September 25, 2003.  

Furthermore, the Board has considered whether the veteran's 
cervical spine disorder presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.



Onychomycosis

The veteran's onychomycosis is currently evaluated as zero 
percent disabling under Diagnostic Code 7899-7813, 38 C.F.R. 
§ 4.118 (2005).  The Board notes that the veteran's 
disability has again been evaluated by analogy.  38 C.F.R. § 
4.20.

Under Diagnostic Code 7813, the veteran's disability is to be 
rated as eczema or dermatitis via Diagnostic Code 7806.  38 
C.F.R. § 4.118 (2001); 38 C.F.R. § 4.118 (2002).  

Effective August 30, 2002, regulations regarding the 
evaluation of skin diseases were revised.  See 67 Fed. Reg. 
49,590-99 (2002).  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the veteran filed his claim in 
January 2001, the Board will consider the regulations in 
effect both prior to and since August 30, 2002.  The Board 
observes, however, that when an increase is warranted based 
solely on the revised criteria, the effective date for the 
increase cannot be earlier than the effective date of the 
revised criteria.  See 38 C.F.R. § 5110(g) (West 2002); 
VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

Prior to August 30, 2002, the following evaluations were 
assignable under Diagnostic Code 7806: 

50 percent for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant; 

30 percent for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement; 

10 percent for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive 
area; and 

zero percent for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.

From August 30, 2002, the following evaluations are 
assignable under Diagnostic Code 7806: 

60 percent for dermatitis or eczema with more than 40 
percent of the entire body or more than 40 percent of 
exposed areas affected; or requiring constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period;

30 percent for dermatitis or eczema with 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected; or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period;

10 percent for dermatitis or eczema with at least 5 
percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected; or requiring intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
for a total duration of less than six weeks during the 
past 12-month period; and

zero percent for dermatitis or eczema with less than 5 
percent of the entire body or less than 5 percent of 
exposed areas affected; and requiring no more than topical 
therapy during the past 12-month period.

After review, the Board concludes that the preponderance of 
the evidence is against a finding for a compensable rating 
for onychomycosis under the regulations in effect prior to 
August 30, 2002.  In this regard, the Board notes that the 
January 2001 VA examination report reflects no complaints 
related to this disorder and incidental findings of 
onychomycosis in the right fourth and fifth toes and in the 
left third, fourth, and fifth toes.  Thus, the Board finds 
that the veteran's skin disability does not involve an 
exposed surface or extensive area; therefore, a 10 percent 
rating is not warranted under Diagnostic Code 7806 in effect 
prior to August 30, 2002.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's skin disability under the 
regulations in effect prior to August 30, 2002.  However, 
after review, the Board finds that no other diagnostic code 
provides for a compensable disability rating.  

After review, the Board also concludes that the preponderance 
of the evidence is against a finding for a compensable rating 
for onychomycosis under the regulations in effect since 
August 30, 2002.  The Board again notes that the veteran did 
not complain of any symptoms related to his onychomycosis at 
the January 2001 VA examination, and the report only showed 
incidental findings of onychomycosis in the right fourth and 
fifth toes and in the left third, fourth, and fifth toes.  As 
such, the record does not reflect dermatitis or eczema with 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Thus, the veteran's disability 
does not meet the criteria for a 10 percent rating under the 
current Diagnostic Code 7806.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of a higher 
evaluation for the veteran's skin disability under the 
regulations in effect since August 30, 2002.  However, after 
review, the Board finds that no other diagnostic code 
provides for a compensable disability rating.  

Furthermore, the Board has considered whether the veteran's 
onychomycosis presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
supra.  In this regard, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of zero percent for the veteran's 
disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than zero 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

Service connection for temporomandibular joint dysfunction is 
denied.

Service connection for a right heel disability is denied.

An initial disability rating in excess of 10 percent for 
residuals of a cervical spine sprain with spondylosis and 
degenerative disc disease at C6-C7 is denied.

An initial compensable disability rating for onychomycosis is 
denied.


REMAND

In June 2004, the Board remanded, in part, for the RO to 
determine whether the veteran's cervical spine disability 
warrants the assignment of a separate rating for a headache 
disorder.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
record does not reflect that the RO has considered this 
issue.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should adjudicate the issue of 
entitlement to a separate disability 
rating for a headache disorder secondary 
to residuals of a cervical spine sprain 
with spondylosis and degenerative disc 
disease at C6-C7.

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


